EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Steven Nugent, registration no. 68982 on 4/8/2022.
The application has been amended as follows:
In Claims
Cancel claim 4.
Cancel claim 5.
Cancel claim 12.
Cancel claim 13.
Cancel claim 18.
Cancel claim 19.
Cancel claim 20.

1.	(Currently Amended) A method comprising:
determining, by computing hardware, at least one of (a) a type of operation executed by one or more computing systems associated with an entity or (b) a geographic location associated with the one or more computing systems;
generating, by the computing hardware, a first data structure having a first set of attributes indicating control actions applicable to the at least one of the type of operation or the geographic location;
obtaining, by the computing hardware, a questionnaire having metadata mapping questions of the questionnaire to the first set of attributes in the first data structure;
providing, by the computing hardware, the questionnaire for display on a graphical user interface to a user, wherein displaying the questionnaire on the graphical user interface involves providing a first prompt to the user requesting a first answer to a first one of the questions;
receiving, by the computing hardware, the first answer; 
determining, by the computing hardware, a similarly situated entity based on the at least one of the type of operation or the geographic location;
generating, by the computing hardware, an ontology mapping the first answer to a second answer used to populate an attribute from a second set of attributes indicating the control actions in a second data structure for the similarly situated entity;
performing, by the computing hardware using the ontology, a comparison of the first answer to the second answer to determine the entity does not implement a particular control action of the control actions and the similarly situated entity does implement the particular control action of the control actions;
generating, by the computing hardware and based on the comparison, a relative readiness for the entity; and
providing, by the computing hardware, an indication of the relative readiness for display on the graphical user interface to the user, wherein the indication of the relative readiness identifies the similarly situated entity does implement the particular control action and the entity does not implement the particular control action, wherein: 
the particular control action is required for compliance with a particular privacy standard,
the graphical user interface is configured to display a list of privacy standards, and 
the method further comprises:
receiving, by the computing hardware, a second indication originating from the graphical user interface of a selection of the particular privacy standard from the list of privacy standards;
receiving, by the computing hardware, supporting data associated with the first answer; and
determining, by the computing hardware and based on the supporting data, a confidence level for the first answer.

6. (Currently Amended) The method of Claim 1, wherein determining the confidence level for the first answer is based on a source of the supporting data.

8. (Currently Amended) A system comprising: a non-transitory computer-readable medium storing instruction; and a processing device communicatively coupled to the non-transitory computer- readable medium, wherein, the processing device is configured to execute the instructions and thereby perform operations comprising: 
receiving a first indication of at least one of (a) a type of operation executed by a computing system associated with an entity or (b) a geographic location associated with the computing system; 
obtaining a questionnaire having metadata mapping questions of the questionnaire to a first set of attributes in a first data structure, wherein the first set of attributes indicate control actions applicable to the at least one of the type of operation or the geographic location;
providing the questionnaire for display on a graphical user interface to a user, wherein displaying the questionnaire on the graphical user interface involves providing a first prompt to the user requesting a first answer to a first one of the questions;
receiving the first answer;
receiving supporting data associated with the first answer, the supporting data comprising at least one of unsubstantiated data provided by the entity, substantiated data based on a remote interview with the entity, or substantiated data based on an audit of the entity;
determining, based on the supporting data, a confidence level for the first answer;
generating an ontology mapping the first answer to a second answer used to populate an attribute from a second set of attributes indicating the control actions in a second data structure for a similarly situated entity,
wherein the similarly situated entity is based on the at least one of the type of operation or the geographic location;
performing, using the ontology, a comparison of the first answer to the second answer to determine the entity does not implement a particular control action of the control actions and the similarly situated entity does implement the particular control action of the control actions; 
generating, based on the comparison, a relative readiness for the entity; and providing a second indication of the relative readiness for display on the graphical user interface to the user,
 wherein the second indication of the relative readiness identifies the similarly situated entity does implement the particular control action and the entity does not implement the particular control action.

15. (Currently Amended) A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising: receiving a first indication of at least one of (a) a type of operation executed by a computing system associated with an entity or (6) a geographic location associated with the computing system; 
providing a questionnaire for display on a graphical user interface to a user, wherein: the questionnaire comprises metadata mapping questions of the questionnaire to a first set of attributes in a first data structure, 
the first set of attributes indicating control actions applicable to the at least one of the type of operation or the geographic location, and displaying the questionnaire on the graphical user interface involves providing a first prompt to the user requesting a first answer to a first one of the questions; 
receiving the first answer;
receiving supporting data associated with the first answer;
determining, based on the supporting data, a confidence level for the first answer;
generating an ontology mapping the first answer to a second answer used to populate an attribute from a second set of attributes indicating the control actions in a second data structure for a similarly situated entity,	
wherein the similarly situated entity is based on the at least one of the type of operation or the geographic location;
performing, using the ontology, a comparison of the first answer to the second answer to determine the entity does not implement a particular control action of the control actions and the similarly situated entity does implement the particular control action of the control actions;
generating, based on the comparison, a relative readiness for the entity, wherein the relative readiness for the entity comprises a grade representing a number of the control actions implemented by the entity as compared to a number of the control actions implemented by the similarly situated entity; and
providing a second indication of the relative readiness for display on the graphical user interface to the user,
wherein the second indication of the relative readiness identifies the similarly situated entity does implement the particular control action and the entity does not implement the particular control action, 
wherein the supporting data comprises at least one of unsubstantiated data provided by the entity, substantiated data based on a remote interview with the entity, or substantiated data based on an audit of the entity. 

Allowable Subject Matter
Claims 1-3, 6-11 and 14-17 (renumbered 1-13) are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL KHATRI/           Primary Examiner, Art Unit 2191